Citation Nr: 1023545	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 until 
his death in September 1966.  He had a surviving spouse, who 
is the appellant.  She appealed to the Board of Veterans' 
Appeals (Board) from a March 2007 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, concluding she was ineligible for 
restoration of her DIC benefits.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

FINDINGS OF FACT

1.  The appellant was born in August 1929.

2.  The appellant and the Veteran were married in April 1953.

3.  The appellant's marriage to the Veteran was terminated by 
his death in September 1966, and she was subsequently awarded 
DIC benefits.

4.  Her DIC benefits were terminated after she remarried in 
July 1992.

5.  The RO received her claim for restoration of these DIC 
benefits on November 14, 2005.

CONCLUSION OF LAW

As a matter of law, the appellant is ineligible for 
restoration of her DIC benefits as the remarried widow of the 
Veteran.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 
(West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected cause of death.  
See 38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  
Generally, a surviving spouse means a person of the opposite 
sex who was legally married to a Veteran at the time of his 
or her death, and has not since remarried.  See 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage 
bar include a voiding or annulment of remarriage.  See 38 
U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a Veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of a Veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC under 38 U.S.C.A. § 
1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified at 
38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 
2003, any surviving spouse who remarried after the age of 57 
prior to that date was given one year to apply for 
reinstatement of DIC benefits.  Claimants requesting 
reinstatement on or after December 16, 2004, are not entitled 
to restoration of DIC benefits under the exception for 
remarriage after age 57.

The relevant facts in this case are not in dispute.  The 
appellant was born in August 1929 and married the Veteran in 
April 1953.  In September 1966, the Veteran died while on 
active duty and the appellant was awarded DIC benefits.  Her 
DIC benefits were subsequently terminated after she remarried 
in July 1992.  She remains married.  On November 14, 2005, 
the RO received her claim for restoration of her DIC 
benefits.  

So the appellant was 63 years old at the time of her 
remarriage to her current spouse, therefore falling well 
within the exception to the remarriage bar for surviving 
spouses of Veterans who remarry after age 57.  However, 
restoration of DIC benefits is precluded by law because her 
claim was not received until November 14 2005, which was 
after the December 15, 2004, deadline for receipt of such 
claims.

The appellant's only argument is that she was unaware of the 
relevant eligibility information regarding reinstatement of 
benefits to her detriment.  In essence, she states that VA 
was at fault and erred by not providing this information to 
her.  But VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  And, in 
rendering this decision, the Board is bound by the pertinent 
statutes and regulations.  See 38 U.S.C.A. §§ 501(a), 7104(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 19.5 (2009).  Moreover, 
even in the event of oversight or error, the applicable law 
must still apply to the facts at hand.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (the payment of government benefits 
must be authorized by statute; the fact that an appellant may 
have received erroneous advice from a government employee 
cannot be used to estop the government from denying 
benefits).



The Board acknowledges the appellant's current situation and 
frustrations as evident in her written submissions.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  The Board may 
not grant a benefit that the appellant is not eligible to 
receive under statutory law.  See Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

So the Board, while sympathetic to the appellant's situation, 
is unable to find a legal basis for restoration of her DIC 
benefits.  And because her claim fails due to the absence of 
legal merit or lack of entitlement under the law, her claim 
must be denied as a matter of law.  See Sabonis, 6 Vet. App. 
at 430.  Cf. FED R. CIV. P. 12(b)(6) (failure to state a 
claim upon which relief can be granted).  

Consequently, VA's duties to notify and assist under the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply to 
this case, since the disposition involves pure statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).




ORDER

The appellant is ineligible for restoration of her DIC.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


